Arnold, Deputy Attorney General,
— You have asked to be advised whether minors under the age of eighteen years, but over sixteen, may be employed in bituminous coal mines. You also ask whether the Act of April 14, 1931, P. L. 36, in any way restricts the employment of minors under the age of eighteen years.
Section five of the Act of May 13,1915, P. L. 286, 43 PS § 44, the Child Labor Law, contains the following provisions:
“No minor under eighteen years of age shall be employed or permitted to work in the operation or management of hoisting machines, in oiling or cleaning machinery, in motion; in the operation or use of any polishing or buffing-wheel; at switch-tending, at gate-tending, at track-repairing; as a brakeman, fireman, engineer, or motorman or conductor, upon a railroad or railway; as a pilot, fireman, or engineer upon any boat or vessel; in or about establishments Where gunpowder, nitro-glycerine, dynamite, or other high or dangerous explosive, is manufactured or compounded; as a chauffeur of an automobile or an seroplane. . . .
“In addition to the foregoing, it shall be unlawful for any minor under eighteen years of age to be employed or permitted to work in any other occupation dangerous to the life or limb, or injurious to the health or morals, of the said minor, as such occupations shall, from time to time, after public hearing thereon, be determined and declared by the Industrial Board of the Department of Labor and Industry: Provided, That if it should be hereafter held by the courts of this Commonwealth that the power herein sought to be granted to the said board is for any reason invalid, such holding shall not be taken in any case to affect or impair the remaining provisions of this section.”
Section one of article eighteen of the Act of June 9, 1911, P. L. 756, 52 PS § 34, provides as follows:
“No boy under the age of fourteen years, and no woman or girl of any age, shall be employed, permitted or suffered to work in or about any mine, and no boy under the age of eighteen years shall be permitted to mine or load coal in any room, entry, or other working place, unless in company with an experienced person over eighteen years of age.”
The foregoing provisions constitute all of the statutory law on the subject!
We understand that neither the Industrial Board nor your department hap ever declared that all mining operations are dangerous to life or limb or injurious to health or morals.
Accordingly, there is no general prohibition of the employment of boys between the ages of sixteen and eighteen in bituminous mines. Of course, the Act of 1911, above quoted, must be obeyed; boys under eighteen may mine or load coal only in company with experienced persons over that age. This, however, is the only statutory limitation on the right of boys between sixteen and eighteen years of age to be employed in bituminous mines.
*772The Act of 1931 is an amendment to the Workmen’s Compensation Act. It provides that where an injured employee is a minor under eighteen years of age who was employed or permitted to work in violation of any law relating to such minors, compensation shall be payable in double the amount that would otherwise be allowed.
This act does not affect the law in respect to the occupations in which minors under the age of eighteen may be employed. It merely increases the burden of employers who violate the labor laws.
Therefore, we advise you that minors over the age of sixteen, but under eighteen, may legally be employed in bituminous coal mines, subject to the provisions of the Act of June 9, 1911, P. L. 756; and that the Act of 1931 in no way affects the legality of any such employment.
From C. P. Addarns, Harrisburg, Pa.